Hamilton App. No. C-100126. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s emergency motion for expedited stay,
It is ordered by the court that the motion fails for want of four votes.
*1524Pfeifer, J., would grant the motion.
O’Connor, O’Donnell, and Lanzinger, JJ., would deny the motion.
Moyer, C.J., and Lundberg Stratton and Cupp, JJ., would defer ruling on the motion until a response to the motion has been filed.